Exhibit10.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 2, 2017 Among CARBO CERAMICS INC. as Borrower, Wilks Brothers, LLC, as Administrative Agent and THE LENDERS NAMED HEREIN as Lenders ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS 2 Section 1.1 Certain Defined Terms 2 Section 1.2 Computation of Time Periods 15 Section 1.3 Accounting Terms; Changes in GAAP 15 Section 1.4 Miscellaneous 15 ARTICLE 2 CREDIT FACILITIES 15 Section 2.1 Term Loans 15 Section 2.2 Funding of Additional Term Loan 16 Section 2.3 Reserved. 16 Section 2.4 Reserved. 16 Section 2.5 Prepayments 16 Section 2.6 Repayment 17 Section 2.7 Reserved. 17 Section 2.8 Interest. 17 Section 2.9 Reserved. 18 Section 2.10 Reserved. 18 Section 2.11 Increased Costs. 18 Section 2.12 Payments and Computations 19 Section 2.13 Taxes 19 Section 2.14 Replacement of Lenders 21 ARTICLE 3 CONDITIONS OF EFFECTIVENESS 22 Section 3.1 Conditions to Effectiveness 22 Section 3.2 Conditions to Additional Term Loan 24 Section 3.3 Determinations Under Section 3.1 and 3.2. 24 Section 3.4 Post-Closing Requirements 24 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 24 Section 4.1 Organization 24 Section 4.2 Authorization 25 Section 4.3 Enforceability 25 Section 4.4 Financial Condition 25 Section 4.5 Ownership and Liens; Real Property 25 Section 4.6 True and Complete Disclosure 25 Section 4.7 Litigation 25 Section 4.8 Compliance with Agreements 26 Section 4.9 Pension Plans 26 Section 4.10 Environmental Condition 26 Section 4.11 Subsidiaries 27 Section 4.12 Investment Company Act 27 Section 4.13 Taxes 27 Section 4.14 Permits, Licenses, etc 27 Section 4.15 Use of Proceeds 27 Section 4.16 Condition of Property; Casualties 28 Section 4.17 Insurance 28 Section 4.18 Compliance with Laws 28 Section 4.19 Security Interest 28 Section 4.20 FCPA; Sanctions 28 ARTICLE 5 AFFIRMATIVE COVENANTS 29 Section 5.1 Organization 29 Section 5.2 Reporting 29 Section 5.3 Insurance 31 Section 5.4 Compliance with Laws 32 Section 5.5 Taxes 32 Section 5.6 Material Domestic Subsidiaries 32 Section 5.7 Records; Inspection 33 Section 5.8 Maintenance of Property 33 Section 5.9 Security 33 Section 5.10 Further Assurances; Cure of Title Defects 34 Section 5.11 FCPA; Sanctions 34 Section 5.12 Survey; Environmental Reports and Collateral Access Agreements 34 ARTICLE 6 NEGATIVE COVENANTS 35 Section 6.1 Debt 35 Section 6.2 Liens 36 Section 6.3 Investments 37 Section 6.4 Acquisitions 37 Section 6.5 Agreements Restricting Liens 37 -2- Section 6.6 Use of Proceeds 38 Section 6.7 Corporate Actions 38 Section 6.8 Dispositions 38 Section 6.9 Restricted Payments 39 Section 6.10 Affiliate Transactions 39 Section 6.11 Line of Business 39 Section 6.12 Hazardous Materials 39 Section 6.13 Compliance with ERISA 39 Section 6.14 Limitation on Hedging 40 ARTICLE 7 DEFAULT AND REMEDIES 40 Section 7.1 Events of Default 40 Section 7.2 Optional Acceleration of Maturity 42 Section 7.3 Automatic Acceleration of Maturity 42 Section 7.4 Reserved 42 Section 7.5 Remedies Cumulative, No Waiver 42 Section 7.6 Application of Payments 42 Section 7.7 Administrative Agent May File Proofs of Claim 43 Section 7.8 Credit Bidding 43 ARTICLE 8 THE ADMINISTRATIVE AGENT 44 Section 8.1 Appointment, Powers, and Immunities 44 Section 8.2 Reliance by Administrative Agent 44 Section 8.3 Defaults 44 Section 8.4 Rights as Lender 44 Section 8.5 Indemnification 45 Section 8.6 Non-Reliance on Administrative Agent and Other Lenders 45 Section 8.7 Resignation of Administrative Agent 45 Section 8.8 Collateral and Guaranty Matters 46 ARTICLE 9 MISCELLANEOUS 47 Section 9.1 Costs and Expenses 47 Section 9.2 Indemnification; Waiver of Damages 47 Section 9.3 Waivers and Amendments 48 Section 9.4 Severability 49 Section 9.5 Survival of Representations and Obligations 49 -3- Section 9.6 Binding Effect 49 Section 9.7 Lender Assignments and Participations 49 Section 9.8 Confidentiality 50 Section 9.9 Notices, Etc 50 Section 9.10 Business Loans 50 Section 9.11 Usury Not Intended 51 Section 9.12 Usury Recapture 51 Section 9.13 Governing Law 51 Section 9.14 Amended and Restated 51 Section 9.15 Reaffirmation and Grant of Security Interests 52 Section 9.16 Submission to Jurisdiction 52 Section 9.17 Execution in Counterparts 52 Section 9.18 Waiver of Jury 52 Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 53 Section 9.20 USA Patriot Act 53 -4- EXHIBITS: Exhibit A – Form of Assignment and Acceptance Exhibit B – Form of Compliance Certificate Exhibit C – Form of Guaranty Exhibit D – Form of Note Exhibit E – Form of Warrant Agreement SCHEDULES: Schedule I – Commitments, Contact Information Schedule 1.1(b) – Existing Letters of Credit Schedule 4.1 – Organizational Information Schedule 4.7 – Litigation Schedule 4.10 – Environmental Conditions Schedule 4.11 – Subsidiaries Schedule 4.20 – Sanctions Schedule 5.9(b) – Real Property Schedule6.8(a)(iii) – Specified Dispositions Schedule 6.1(d) – Purchase Money Debt and Capital Leases Schedule 6.1(j) – Outstanding Debt Schedule 6.20 – Deposit Accounts AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 2, 2017 (the “Agreement”) is among (a) CARBO Ceramics Inc., a Delaware corporation (the “Borrower”), (b) the Guarantors party hereto, (c) the Lenders (as defined below), and (d) Wilks Brothers, LLC, as Administrative Agent (as defined below) for the Lenders.
